Citation Nr: 1208075	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont.  

This appeal is remanded to the RO via Appeals Management Center in Washington, DC.


REMAND

A.  Representation

In August 2007, the Veteran executed a VA Form 21-22 appointing Disabled American Veterans as his representative.  The August 2007 VA Form 21-22 also reflected a handwritten notation of "6/15/11 new POA" in the box titled "REVOKED."  Another VA Form 21-22 was associated with the Veteran's claims file, dated June 15, 2011, appointing The American Legion as his representative.  Therein, the Veteran indicated that there was no limit to his consent to The American Legion's representation.  With that said, however, Disabled American Veterans submitted a December 2011 post-remand brief in support of the Veteran's above-captioned claims.

VA regulations provide that when a claimant appeals to the Board, he/she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2011).  Significantly, under 38 C.F.R. § 20.904(a)(1) (2011), an appellate decision may be vacated on the grounds that the appellant was denied due process, including the denial of the right to representation through action or inaction by VA or the Board.

Generally, to represent a claimant before VA, A VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative must be filed.  38 C.F.R. § 14.631(a) (2011).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  Id. at (f)(1).

The most recent VA Form 21-22 in the claims file appears to have revoked the Veteran's consent to representation by Disabled American Veterans, while granting limitless consent to representation by The American Legion.  However, Disabled American Veterans continued to represent the Veteran in front of the Board by way of its December 2011 post-remand brief.  As such, the Board finds that a remand for clarification is required.

B.  Whether New and Material Evidence has been Submitted to Reopen the Claim of Entitlement to Service Connection for a Low Back Disorder

In July 1994, the Veteran submitted a claim of entitlement to service connection for a low back disorder.  This claim was denied in a November 1994 rating decision.  Although he was provided notice of this decision via a letter dated on November 23, 1994, the Veteran did not perfect an appeal.  Accordingly, the November 1994 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1104 (2011).

In March 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a low back disorder, which was denied in an August 2007 rating decision.  Pursuant to his March 2007 claim, the Veteran was afforded VA an examination in January and November 2008.  Thereafter, the Veteran perfected an appeal.  In April 2010, the Board remanded this claim for further development.  Specifically, the Veteran testified at a January 2010 Board hearing that potentially relevant treatment records existed, but had not been associated with his claims file.  He stated that he received treatment for a low back disorder at a VA facility in 1994 and from a private practitioner in 1998.  As such, the Board remanded this claim in order to request that the Veteran to submit or identify such records.
  
In May 2010, the RO sent the Veteran a letter requesting that he submit or identify any relevant evidence not already associated with his claims file, to include the treatment records he identified during the January 2010 Board hearing.  To date, the Veteran has not responded.  Further, following the re-adjudication of his claim in the May 2011 supplemental statement of the case, the Veteran did not submit the notice response form wherein he was provided the opportunity to indicate that he had additional evidence to submit in support of his claim.  Following re-adjudication in a May 2010 supplemental statement of the case, his claim was remitted to the Board for further appellate review.  As such, the Board finds that the RO substantially complied with the Board's April 2010 directives and, thus, remanding his claim to reopen the issue of entitlement to service connection for a low back disorder for corrective action is not required.  See Stegall, 11 Vet. App. at 271.

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. 
§ 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist veterans, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Generally, VA's duty to assist does not include affording veterans a VA examination unless new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Even though the RO did not find that the Veteran had submitted new and material evidence sufficient to reopen his claim of entitlement to a low back disorder, the RO afforded the Veteran VA examinations in January and November 2008.  As a result of the January 2008 VA examination, the diagnosis was degenerative joint disease, but no etiological opinion was rendered.  Consequently, the Board finds that the January 2008 VA examination is not adequate for purposes of determining service connection.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. at

During the November 2008 VA examination, the Veteran reported that the date of onset for his low back disorder was sometime on 1987.  Specifically, the Veteran reported that he fell on his back into a footlocker with 150 pounds on top of him.  He stated that he was treated over night, and a diagnosis of a back contusion was rendered.  He then stated that he was discharged two weeks later, and that he experienced low back pain ever since.  After a physical examination, the examiner provided a diagnosis of degenerative joint disease.  The examiner then opined as follows:

Degenerative joint disease of the lumbar spine...is less likely as not (less than 50/50 probability) caused by or a result of back injury sustained while in military service.

...

The acute injury this [V]eteran sustained while in the military was self limiting.  If the injury were of a chronic nature, this reviewer feels that the [V]eteran would have documentation of continued treatment and disability as caused by this injury in 1978.  Rather, we see treatment only within the last few years.

The November 2008 VA examiner's etiological opinion was based on an inaccurate factual premise.  First, as reported by the Veteran during the examination, he marked the onset of his low back disorder sometime in 1987.  Indeed, the Veteran asserted that the incident giving rise to his current low back disorder occurred within approximately two weeks of his service discharge.  The VA examiner apparently transposed the last two digits of the year of that incident, marking sometime in 1978, instead of 1987.  The examiner based the opinion, in whole or in part, on the erroneous conclusion that there were many years between the "1978 injury" and first treatment.  For the sake of completeness, the Board performed a longitudinal review of the Veteran's service treatment records, but did not find complaints of or treatment for a low back injury in 1978. 

In December 1976, the Veteran underwent an enlistment examination.  He did not complain of or receive treatment for a low back disorder or symptoms thereof.  His back was deemed normal pursuant to a clinical examination.  In a contemporaneous report of medical history, the Veteran denied then experiencing or ever experiencing recurrent back pain.

The Veteran underwent a periodic examination in September 1985.  During the examination, he did not complain of or receive treatment for a low back disorder or symptoms thereof.  His spine and musculoskeletal systems were deemed normal pursuant to a clinical examination.

On July 15, 1987, the Veteran underwent a separation examination.  There was no indication that the Veteran complained of or was treated for a low back disorder or symptoms thereof.  Indeed, his spine and musculoskeletal system were deemed normal pursuant to a clinical examination.  With that said, however, the Veteran indicated on a contemporaneous report of medical history that he was then experiencing or had previously experienced recurrent back pain.  In the physician's summary section of this report, a medical professional reported that the Veteran had experienced low back pain since 1979 "due to standing guard duty," for which he was given Tylenol.  

A separate July 15, 1987 treatment report showed that the Veteran's separation examination revealed no remarkable physical findings.  The assessment was "normal examination."

According to an August 24, 1987 treatment report, the Veteran complained of lower back pain.  The Veteran stated that he did a lot of lifting at work.  After a physical examination, the assessment was mechanical low back pain.  An August 24, 1987 Physical Profile Serial Report demonstrated that the Veteran was restricted from various movements and activities due to mechanical low back pain.

On September 10, 1987, the Veteran appeared for a follow-up appointment regarding his back pain.  A physical examination revealed paravertebral muscle tenderness.  The assessment was "back pain [versus] muscular spasm."

On September 11, 1987, complained of back pain that was worse following physical therapy.  A physical examination demonstrated tenderness in his lumbar paravertebral muscles.  The assessment was low back pain, and he was referred for an orthopedic consultation.  That same day, the Veteran was seen for an orthopedic consultation.  He stated that he had experienced low back pain, without radiation, for approximately one month.  He noted that his duties included lifting.  The Veteran underwent a radiological examination of his lower back, which demonstrated "minimal" scoliosis, well-preserved disc heights and vertebrae, and no evidence of spondylolysis or spondylolisthesis.  There was a focus of sclerosis in the left sacroiliac joint; a radiological examination of that area was recommended for further evaluation.  Subsequent to a physical examination, the impression was paravertebral muscle strain.

On September 16, 1987, demonstrated that the Veteran had been treated "several times" for back pain, and that he was referred for an orthopedic consultation.  The Veteran returned on this occasion for "the same problem."  The Veteran was advised to be followed by his orthopedic specialist.

On September 28, 1987, the Veteran complained of low back pain with a history of two years.  He reported that he was undergoing physical therapy, and that he was experiencing "continuous pain" for approximately three months.  He described the pain as being located in the middle of his back down to his tailbone.  This pain increase consequent to lifting, bending, and stomping.  After a physical examination, the assessment was back strain.

At a September 29, 1987 follow-up appointment, the Veteran complained of "severe" back pain.  He was referred for another orthopedic consultation that same day.  During the consultation, the Veteran again complained of "severe" low back pains.  After a physical examination, the impression was acute muscle strain, with an unknown etiology.

A September 29, 1987 Physical Profile Serial Report demonstrated that he Veteran was restricted from various movements and activities due to low back pain.

As demonstrated above, the Veteran's service treatment records did not include complaints or treatment for a low back injury in 1978.  Further, although the Veteran marked 1979 as the onset of his low back disorder in his July 15, 1987 report of medical history, this assertion also did not match the facts utilized by the November 2008 VA examiner.  Particularly, in the July 15, 1987 report of medical history, the Veteran claimed that his low back disorder was due to standing guard duty, whereas during the VA examination he reported trauma consequent to falling.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Consequently, the Board finds that the November 2008 VA examination is inadequate for purposes of determining service connection.

Once VA undertakes the effort to provide an examination to a veteran when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  As both the January and November 2008 VA examination are inadequate for purposes of determining service connection, a remand is required in order to afford the Veteran another examination.

Additionally, prior to the initial adjudication of the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder, a March 2007 letter advised the Veteran of the elements of the general notice requirements for a service connection claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice did not, however, include the basis for the November 1994 denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consequently, the Board finds that a remand is also warranted in order for the RO to provide the Veteran adequate notice.


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he provide clarification as to his consent to representation with respect to the above-captioned claims.  The RO must inform the Veteran that it appears as though he revoked his consent to representation by Disabled American Veterans by way of the June 15, 2011 VA Form 21-22, and consented to limitless representation by The American Legion.  The RO must also inform the Veteran that, despite the presence of the June 15, 2011 VA Form 21-22, Disabled American Veterans submitted a post-remand brief on his behalf in December 2011 with respect to the above-captioned claims, while no submissions have been received by The American Legion.  

2.  The RO must then provide notice to the Veteran that meets the requirements set out in Kent v. Nicholson, 20 Vet. App. 1 (2006), including notice of the evidence and information that is necessary to reopen the claim and notice to the Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The RO must also notify the Veteran of the specific bases for the November 1994 denial and provide him with notice of what evidence would be necessary to substantiate the elements of service connection that were then found to be insufficient.

3.  The Veteran must then be afforded a VA examination to determine the nature and etiology of any current low back disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented, to include range of motion testing.  The examiner must fully describe all manifestations of any back disorder found, to include any orthopedic and neurological findings.  After examining the Veteran, and reviewing the service treatment records and post-service treatment records, the examiner must opine as to whether any current low back disorder is etiologically related to the Veteran's active duty service, to include his report of an inservice injury and the various inservice diagnoses of a low back disorder in 1987.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

